 


 HR 5466 ENR: Captain John Smith Chesapeake National Historic Trail Designation Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5466 
 
AN ACT 
To amend the National Trails System Act to designate the Captain John Smith Chesapeake National Historic Trail. 
 

1.Short titleThis Act may be cited as the Captain John Smith Chesapeake National Historic Trail Designation Act.
2.Addition to National Scenic and National Historic TrailsSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:

(25)Captain John Smith Chesapeake National Historic Trail
(A)In generalThe John Smith Chesapeake National Historic Trail, a series of water routes extending approximately 3,000 miles along the Chesapeake Bay and the tributaries of the Chesapeake Bay in the States of Virginia, Maryland, and Delaware, and in the District of Columbia, that traces the 1607–1609 voyages of Captain John Smith to chart the land and waterways of the Chesapeake Bay, as generally depicted on the map entitled Captain John Smith Chesapeake National Historic Trail Map MD, VA, DE, and DC, numbered P–16/8000 (CAJO), and dated May 2006.
(B)MapThe map referred to in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
(C)AdministrationThe trail shall be administered by the Secretary of the Interior—
(i)in coordination with—
(I)the Chesapeake Bay Gateways and Watertrails Network authorized under the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; 112 Stat. 2961); and
(II)the Chesapeake Bay Program authorized under section 117 of the Federal Water Pollution Control Act (33 U.S.C. 1267); and
(ii)in consultation with—
(I)other Federal, State, tribal, regional, and local agencies; and
(II)the private sector.
(D)Land acquisitionThe United States shall not acquire for the trail any land or interest in land outside the exterior boundary of any federally-managed area without the consent of the owner of the land or interest in land..
3.Change in authorizationSection 4 of the Act of July 3, 1930 (16 U.S.C. 81f), is amended in the first sentence by striking 10,472,000 and inserting 8,572,000.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
